Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about July 13, 1995, which adjudicated respondent a juvenile delinquent, after a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree, and placed her on probation for a period of two years, unanimously reversed, on the law and the facts, without costs, and the petition dismissed.
As the presentment agency concedes, the uncorroborated testimony of respondent’s accomplice was insufficient as a matter of law to sustain the petition (Family Ct Act § 343.2 [1]). Accordingly, the finding of delinquency is vacated and the petition dismissed. Concur—Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.